     4:19-cv-03088-DCC      Date Filed 05/06/20   Entry Number 29      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Terrell Devon Freeman,           )             Case No. 4:19-cv-03088-DCC
                                 )
                  Petitioner,    )
                                 )
v.                               )                         ORDER
                                 )
Warden FCI Bennettsville,        )
                                 )
                  Respondent.    )
________________________________ )

      Petitioner, a federal prisoner proceeding pro se, is seeking habeas corpus relief

pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge

Thomas E. Rogers, III, for pre-trial proceedings and a Report and Recommendation

(“Report”). On January 27, 2020, Respondent filed a motion to dismiss. ECF No. 16.

The Magistrate Judge issued an order pursuant to Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975), advising Petitioner of the summary judgment/dismissal procedure and the

possible consequences if he failed to respond adequately. ECF No. 19. Despite this

explanation, Petitioner has not responded to the motion.

      On March 9, 2020, the Magistrate Judge issued a Report recommending that the

petition be dismissed pursuant to Federal Rule of Civil Procedure 41(b). ECF No. 22.

The Magistrate Judge advised Petitioner of the procedures and requirements for filing


                                           1
     4:19-cv-03088-DCC       Date Filed 05/06/20     Entry Number 29      Page 2 of 3




objections to the Report and the serious consequences if he failed to do so. Petitioner

has filed no objections, and the time to do so has passed.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation; accordingly, the petition is DISMISSED without prejudice for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge

                                             2
     4:19-cv-03088-DCC        Date Filed 05/06/20   Entry Number 29      Page 3 of 3




May 6, 2020
Spartanburg, South Carolina
                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
